Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

KENNETH A. STELMASZEK,
22009 Deborah Avenue

Port Charlotte, FL 33954

(941) 625-1067

Case:1:19-cv-OO172 (|-DECK
Ass_igned To : Unassigned )
Asslgn. Date: 1/18/2019
Descrlptlon: FO|A/Privacy Act

Plaintiff,

DEPARTMENT OF VETERANS AFFAIRS,

  

 

810 vERMoNT AVENUE, Nw - ~ -¢mm .s._,-v_,*
WAsHiNGToN,Dc 20420 _ ‘\‘F:.';>`.';". ';"
_._` mr
Defendant. . .-.-,- _ .` _ _ d
/ ' ,' d="-`sh'='l l -":.~1 .§€l!£.‘»i"

'\»'~»,.',* l‘\:,“\~" U"t` h Wl't

51 $_:"_; '-,1 dram n
-"---4-“___‘______

11111

COMPLA|NT FOR EXPED|TED |N.|UNCTlVE REL|EF
COUNT ONE

l. This is an action under the Freedom of Information Act, 5 U.S.C. § 552 and/or the Privacy Act, 5
U.S.C. § 552a (g)(l)(A), to order the production of agency records, primarily concerning a copy of the
memorialized recording of a disability hearing conducted on October 15, 2018, and a transcript of that
hearing, which defendant has Withheld from the Plaintiff.

2. This court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a2$4)(B), 5 U.S.C. § 552a
(g)(l)(B), and 5 U.S.C. § 552a (g)(l)(D). Additionally, this court has jurisdiction pursuant to 28 U.S.C. §
13 3 l .

3. Plaintiff, KENNETH A. STELMASZEK, is a disabled veteran and is the requester of the records
which defendant is now withholding. Plaintiff has requested this information for use in both direct and
collateral attack against the Defendant, as well as tort claims against VA government actors in their
individual capacity.

4. The plaintiff concedes that within the twenty (20) day requirement of 5 U.S.C. §552(a)(6)(A)(i)

and 5 U.S.C. § 552(a)(6)(C), defendant Department of Veterans Affairs (hereinafter VA) provided a

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 2 of 11

seemingly form response letter. (A copy of this letter is attached hereto and hereby incorporated for

reference as Plaintiff’ s Exhibit “l”).

5. As evidenced by plaintiff’s Exhibit “l” the demand will be “processed in order of receipt”, and
“you may expect to receive a response as soon as possible”. (bold lettering added by plaintiff). At no
point does the letter inform the plaintiff that the defendant made a determination to provide a true and
correct copy of the memorialized tape, and the form letter is vague, at best, if they will provide the other

documentary evidence.

6. Pursuant to 5 U.S.C. § 552 (6)(a)(i)(ll) the VA is required to have a ‘FOlA Public Liaison’.
However, Exhibit “l” does not mention this office. They provide three numbers, one a fax. The first
non-facsimile number, l-888-533-4558, connects one to the ‘Records Center Management’ office. They
do not know who is the ‘VA FOIA Public Liaison’. The last number is the main VA number and they
do not know who is the ‘VA FOLA Public Liaison’.

7. Referencing Title 38 of the Code of Federal Regllations, We find § 1.552 (a) Which provides a
URL for one to obtain VA FOIA information. The URL is inoperable. (A copy showing what one views
from this URL is attached hereto as plaintiffs Exhibit “2”).

8. Also, 38 C.F.R. § l.552 (b), which is entitled Public Liaisons, states, “VA has made available FOIA
Public Liaisons to assist in the resolution of disputes between the agency and the requester. Contact
information for VA’s FOIA Public Liaisons can be found on VA’s FOIA horne page.”

9. The URL provided is inoperable, however, an extensive search reveals the surreptitious

VA’S FOIA home page is lOCated at |l_ll_g;a;-'.-"\\ \-\'&__upi_'m_,\-ri_.g_u\-'»"l`c)i_;\.-"Ii_.\'r;l_how l 1_).

:\.~_1'_)_\. (A copy of

 

 

this URL is attached hereto and hereby incorporated for reference as plaintiffs exhibit “3”).
10. As evidenced by plaintiff s exhibit “3” there is no mention of a Public Liaison on the VA’s FOIA

home page. This is typical VA behavior, just ignore the CFR, which is apparently nothing more than

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 3 of 11

mere guidance for them.l

11. The plaintiff also asserts that in an alleged effort to assist veteran’s the Federal Rules of Civil
Procedure have been relaxed in disability proceedings, which thus results in no discovery requirement
As such, the plaintiff must use the FOIA/Privacy Acts to obtain otherwise normal discovery materials
Instead of assisting the veteran, the relaxation of the rules is being convoluted by the VA to the detriment
of the plaintiff

12. This suit would be moot had the VA allowed the plaintiff to record the proceedings Rather than
comply with a First Amendment protected right, the VA Decision Review OH`icer (hereinafter DRO)
colluded with a member of the VA Police Departrnent to insure the plaintiff did not record the
proceeding, seemingly in violation of 18 U.S.C. § 242 (Deprivation of Rights Under Color of Authority),
18 U.S.C. § 1001 (False Statements), 18 U.S.C. § 241 (Conspiracy Against Rights) and/or 18 U.S.C. §
245 (Federally Protected Activities).

13. There must be a reason the federal actors prohibited the plaintiff from recording the proceeding,
and it is plausible based on their history that some skullduggery is underfoot.

14. In the plaintiffs Sworn statement in support of his Motion to Proceed In Forma Pauperis, the
plaintiff details the devious and convoluted steps taken by VA actors to prohibit the plaintiff from
receiving the benefits entitled to as a matter of law. (That statement is hereby incorporated as
plaintiffs Exhibit “4”).

15. This incontrovertible pattern clearly suggests that the VA is devoid of the veracity required to
provide a true and correct copy of the recorded proceedings

16. The plaintiff also asserts that the recording of the hearing will clearly show the adversarial nature
of this alleged non-adversarial proceeding The representations of the DRO are vivid evidence of the

criminal acts committed against the plaintiff

 

1 Note that the main VA domain was not changed (va.gov). Thus, even assuming the VA has a valid reason for
changing the FO|A address, there is no reason they cannot redirect the inquiry. Their rational for this is
inexplicab|e.

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 4 of 11

17. As such the plaintiff demands this court issue an Order mandating the VA immediately make the
tape available to be copied, as well as any other remedy the court finds lawful, reasonable, just and/or
equitable

18. Additionally, should it appear that any portion of the tape be unintelligible, erased or otherwise
tampered with, this honorable court should review the recording in camera (5 U.S.C. § 552a (g)(3 )(A)),

and if warranted issue an Order to Show Cause on the defendant.

COUNT TWO
DEMAND FOR DAMAGES

19. The plaintiff hereby incorporates paragraphs one (1) through seventeen (17) supra.

20. Defendant VA has failed to comply With 5 U.S.C. § 552a (d) (1) by failing to inform the plaintiff
how to obtain a copy of the memorialized proceeding that was held on October 15, 2018.

21. The plaintiff is prejudiced because of this action because he can not timely avail himself of legal
remedies absent review of and then the evidentiary usage of the demanded items.

22. This prejudice has resulted in and continues to result in actual damages, an exact amount to be
determined at trial.

23. Regardless, pursuant to 5 U.S.C. § 552a (g)(3)(A), the plaintiff is entitled to a sum not less than
one thousand dollars ($1,000.00).

24. After a trial on the merits of the case, the plaintiff requests the honorable court issue an Order and

Judgment for damages, along With any other relief the court deems just, fair and equitable

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on this 14‘h day of January, 2019.

    

KENNETH A. S
PLAINTIFF

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 5 of 11

22009 Deborah Avenue
Port Charlotte, FL 33954
(941) 625-1067

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 6 of 11

    

DEPARTMENT OF VETERANS AFFA|RS ____:
§
"¢i\‘-s;&-*`~'""
November 7, 2018
KENNETH ALLEN STELMASZEK In reply, refer to:
22009 DEBORAH AVE 376/JB
PT CHARLOTTE FL 33954 Fil€ Number: §§ 5,
" \ . ssn 'R€DQ<T€D
_ iss is sss

Re: Privacy Act Request L _.~‘. n§£s_i`i¢-i_’ij`..`.li";`,"t'li`-_l_'\-i.' -,i'i'-.T:;_'i:l\\ -
Deaf KENNETH STELMASZEKI

The purpose of this letter is to acknowledge We received your Privacy Act request on October
18, 2018. Wc have assigned the following case number 15 l 468294 to your request. Please refer
to this number when comm unica t'i ng With our office about your request

Your request Will be processed in the order of receipt. You may expect to receive a response as
soon as possible Tliis office will be providing your records-on a compact disc (CD`) l"or~use on
your personal computer. Only records of 10 pages or more are eligible for CD printing The CD
can be viewed on all computers through the use of Adobe Reader software, which is available
online for free.

To request your responsive record on paper, please mail your request to:

DEPARTMENT OF VETERANS AFFAIRS
RECORDS MANAGEMENT CENTER
ATTN: Paper Copy Request

4300 Goodfellow Blvd., Bldg. 104

ST. LOUIS, MO 63115

You may also fax your request to 1-314-679-3732.

Thank you for your interest in the Dcpa'rtment of Veterans Affairs. Cuslomer service is very
important to us. lfyou have questions or concerns regarding your request for records under the
Privacy Act, please contact us at 1~888-533-4558 and refer to the assigned case number, You
may also check the status of your Privacy Act Request at www.eBeneflts.va.gov.

For general questions regarding entitlement to VA benefits, please contact the VA National Call
Center at 1-800-827~1000. If you use a Telecommunication Device for the Deaf (TDD), the

'PLA:NTIFF)$
E><HIBIT “ l

ll

Case 1:19-cv-00172-EGS Document 1 Fi|eg 0518/19 Page 7 of 11

File Number: "f " iii/§ 55 N E D _r
STELMASZEK, KENNETH A R gCTC"D

Federal number is 71 1.
Sincerely,

Records Management Center Director

Page 2

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 8 of 11

l-lrnrnrn...can't reach this page
0 Trythis

~ l\/lake sure you've got the right web
address: http://Www.foia.va.gov

» Search for "http://Www.foia.va.gov" on Bing

- Refresh the page

Details

1 s
rzmm`r;rrr 5 E>r/~/Ie;rr .,1"

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 9 of 11

LOCATOR CONTACT SEARCH

 

t 'f`;`[`."_._ <hnp://www-va~g°"’)

 

MORE VA

Office of Privacy and Records Management (/) » FO|A )) FO|A Requests

FOIA Service

MENu
Requests for Records

The VA has a decentralized system for fulfilling FO|A and Privacy Act requests. The type of information or records you are
seeking will determine the location to which your request should be submitted.

Please also note:

lf you (or your authorized representative) are requesting copies of VA records pertaining to yourself (i.e., VA claims
records,hea|th records, etc.), your request is a Privacy Act request |n accordance with Department of Veterans
Affairs policy, all Privacy Act requests must include proof of identity such as a signed notarized statement or a
declaration attesting to your identity before we can take appropriate action. lf you are requesting records pertaining to
another individual who is the subject of the records, you must provide an authorization to act on behalf of the subject
Or by submitting proof that the record subject is deceased (e.g. copy of death certificate or an obituary) lf you suspect
that your own VA records have been compromised, you need to report this to the VA’s Privacy Service at 202-273-
5070 or email: privacyservice@va.gov. Please DO NOT send personally identinab|e information such as social
security numbers or claims numbers via unprotected email, as it puts your information at risk. For FO|A requests
addressed to VA Centra| Office, please scan a copy of your signed request, attach it to your email, and send to the
appropriate VA FOlA Service mailbox.

VA Benefits Records

|f you seek compensation benefits records contained within a VA claims folder, or military service medical records

in VA’s possession (http://www.archives.gov/research/order/standard-form-180.pdf) , your request will be fulfilled by
the VA Records Management Center (http://www.va.gov/directory/guide/facility.asp?|D=5380) as part of the Centra|ized
FO|A/PA initiative

Requestors should mail or fax their Privacy Act or FO|A requests to the intake Center in Janesvil|e, V\hsconsin:

Department of Veterans Affairs
Claims |ntake Center
P.O. Box 4444

j )
“~PLaImTI~/:FJ E>< HIQIT` 3 "

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 10 of 11

Janesvillel Wl 53547-4444
Fax: 844-531-7818
DlD: 608-373-6690

lf you seek other benefits records maintained by VA, to include Vocational Rehabi|itation & Emp|oymentl lnsurance, Loan
Guaranty or Education Service, you must submit these records to the FO|A/Privacy Act Offrcer at the VA Regiona| Office
serving the individua|'s jurisdiction, or to the FO|A/Privacy Act Officer of the Veterans Benefits Administration, VA Central
Offlce.

Find your local VBA regional office (http://www.oprm.va.gov/docs/foiaNBA_FOlA_Directory.xlsx)

VA Hea|th Records

|f you seek medical records, you may submit a FO|A request to the Director of the VA Medical Faci|ity where the individual
was last treated or to the FO|A/Privacy Act Officer at Veterans Hea|th Administration, VA Central Office

Find your VHA medical facility (http://www.oprm.va.gov/docs/foiaNHA_FOlA_Directory.x|sx)

National Cemetery Administration

National Cemetery Administration (NCA) handles records related to the construction and administration of VA cemeteriesl
the furnishing of Government headstones or markers, the administration of the Presidential Memoria| Certificate Program,
and the issuance of grants to States for State veterans' cemeteries.

See where to submit your request to NCA (http://www.oprm.va.gov/docs/foiaNACO_FOlA_Offices_Contact_List.pdf)

Other Administration Records

|f you seek any other type of VA recordl those records would be maintained by the VA Central Ofnce.

FO|A contacts in VA Central office (http://www.oprm.va.gov/docs/foiaNACO_FO|A_Offices_Contact_List.pdf)

l\/li|itary Service Records

Records of veterans or are completely discharged (with no remaining reserve commitment), or who are retired or have
died are available at the National Archives and Records Administration , National personnel Records Center, lV|ilitary
Personnel Records (NPRC-MPR).

NPRC-MPR's website (http://www.archives.gov/st-|ouis/military-personnel/)

How T0...

Submit a FO|A Request (howto_nle_foia_request.aspx)

Write a FO|A Request Letter (Samp|e) (/docs/Samp|e_FO|A_Request.pdf) Check the Status of your FOlA
Request (howto_check_status_foia_request.aspx) Appea| a FO|A Request (howto_appeal_foia_request.aspx)
Write a Privacy Act Request Letter (Samp|e) (/docs/Samp|e_Privacy_Act_Request.pdf)

Case 1:19-cv-00172-EGS Document 1 Filed 01/18/19 Page 11 of 11

Kenneth A. Stelmaszek
22009 Deborah Avenue
Port Charlotte, FL 33954
(941) 625-1067

U.S. District Court for the District of Co|umbia
Ange|a D. Caesar, Clerk of the District Court
333 Constitution Avenue North West
Washington, D.C. 20001

January 14, 2019
Honorable Clerk,

Enclosed please find three sets of a FO|A/Privacy Act lawsuit | need to file. Being indigent | have
enclosed documents in reference to the waiving of fees.

As the |n Propria Persona plaintiff, l am aware of LCvR 5.1(e) in reference to attachments to
pleadings ln this regard, the plaintiff feels that the four attachments in this lawsuit provide an
evidentiary basis which could be used to petition for summary judgment. |n fact, the fourth attachment
is my sworn statement.

Hopefully, l have enclosed all the documents you need. Once l have a case number l shall prepare
the paperwork to file electronically, which is just so much easier.

Should you have any questions, please feel free to call me at your convenience.

 

    

\L\_\_- '... . . -¢-.t.'.\ ::'r'\. '-t‘i"ourt
’ A- st i'-:.='_'~':ar`Cetnmb?s

 

